DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed5/16/2022. The allowed claims are 1,3-4,6-7,9-10 and 14. The closest prior art of record is US Patent Application Publication US 201 4/0272291 A1 to Moon et al  in view of “Bioinspired Special Wettability Surfaces: From Fundamental Research to Water Harvesting Applications", Small, vol. 13, no. 3, 9 December 2016 (2016-12-09) to Zhang et al. 
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest nanostructures are made of AlOOH/Al2O3, wherein said modified metal surface contains hydrophilic-hydrophobic patterned regions created by a coating technique or a printing technique selected from spray coating and screen printing, wherein said scalable hierarchical micro-nano structures are prepared by an etching process, and wherein said scalable hierarchical micro-nano structures are etched onto a coated or printed surface formed by the coating technique or the printing technique, to regulate a condensation process. While Moon discloses an etched nano structures as noted in the previous rejection  and Zhang discloses the hydrophilic hydrophobic regions that are printed on a surface. The combination does not disclose etched nanostructures of  AlOOH/Al2O3 , etched on top of  a coated or printed surface that has hydrophilic/hydrophobic patterned regions. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763